Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

dated as of February 19, 2020

between

CAPITAL ONE, NATIONAL ASSOCIATION

and

CAPITAL ONE AUTO RECEIVABLES, LLC,

as Purchaser

 

 

 

COPAR 2020-1 Purchase Agreement

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND USAGE

  

SECTION 1.1

  Definitions      1  

SECTION 1.2

  Other Interpretive Provisions      1  

ARTICLE II PURCHASE

  

SECTION 2.1

  Agreement to Sell and Contribute on the Closing Date      2  

SECTION 2.2

  Consideration and Payment for the Purchased Assets      2  

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS

  

SECTION 3.1

  Representations and Warranties of the Bank      2  

SECTION 3.2

  Representations and Warranties of the Bank Regarding the Purchased Assets     
3  

SECTION 3.3

  Representations and Warranties of the Bank as to each Receivable      4  

SECTION 3.4

  Repurchase upon Breach      4  

SECTION 3.5

  Protection of Title      5  

SECTION 3.6

  Other Liens or Interests      6  

SECTION 3.7

  Official Record      6  

SECTION 3.8

  Merger or Consolidation of, or Assumption of the Obligations of, the Bank     
6  

SECTION 3.9

  Bank May Own Notes and Certificates      6  

SECTION 3.10

  Compliance with the FDIC Rule      7  

SECTION 3.11

  Dispute Resolution      7  

SECTION 3.12

  Cooperation with Voting      11  

ARTICLE IV MISCELLANEOUS

  

SECTION 4.1

  Transfers Intended as Sale; Security Interest      11  

SECTION 4.2

  Notices, Etc      12  

SECTION 4.3

  Choice of Law      12  

SECTION 4.4

  Headings      12  

SECTION 4.5

  Counterparts      12  

SECTION 4.6

  Amendment      12  

SECTION 4.7

  Waivers      14  

SECTION 4.8

  Entire Agreement      14  

 

   -i-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 4.9

  Severability of Provisions      14  

SECTION 4.10

  Binding Effect      14  

SECTION 4.11

  Acknowledgment and Agreement      14  

SECTION 4.12

  Cumulative Remedies      15  

SECTION 4.13

  Nonpetition Covenant      15  

SECTION 4.14

  Submission to Jurisdiction; Waiver of Jury Trial      15  

SECTION 4.15

  Not Applicable to the Bank in Other Capacities      16  

SECTION 4.16

  Third-Party Beneficiaries      16  

 

EXHIBITS    Exhibit A   

Form of Assignment Pursuant to Purchase Agreement

Schedule I   

Perfection Representations, Warranties and Covenants

Schedule II   

Representations and Warranties with Respect to the Receivables

 

 

   -ii-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of February 19, 2020
(as amended, restated, supplemented or otherwise modified and in effect from
time to time, this “Agreement”) by CAPITAL ONE, NATIONAL ASSOCIATION, a national
banking association (the “Bank”), and CAPITAL ONE AUTO RECEIVABLES, LLC, a
Delaware limited liability company (“COAR”).

WITNESSETH:

WHEREAS, COAR desires to purchase from the Bank a portfolio of motor vehicle
receivables, including motor vehicle retail installment sale contracts and/or
installment loans that are secured by new and used automobiles, light-duty
trucks, SUVs and vans; and

WHEREAS, the Bank is willing to sell such portfolio of motor vehicle receivables
and related property to COAR on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale Agreement, dated as of the date hereof (as
amended, supplemented, or otherwise modified and in effect from time to time,
the “Sale Agreement”), between the Issuer and COAR, which also contains rules as
to usage that are applicable herein. As used herein, the following terms shall
have the following meanings:

“Purchased Assets” has the meaning specified in Section 2.1.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

     

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, the Bank does hereby
sell, transfer, assign, set over, contribute and otherwise convey to COAR
without recourse (subject to the obligations herein) on the Closing Date all of
its right, title, interest, claims and demands in, to and under the Receivables,
the Collections after the Cut-Off Date, the Receivable Files and the Related
Security relating thereto, whether now owned or hereafter acquired, as evidenced
by an assignment substantially in the form of Exhibit A (the “Assignment”)
delivered on the Closing Date (collectively, the “Purchased Assets”). The sale,
transfer, assignment, contribution and conveyance made hereunder does not
constitute and is not intended to result in an assumption by COAR of any
obligation of the Bank to the Obligors, the Dealers, insurers or any other
Person in connection with the Receivables or the other assets and properties
conveyed hereunder or any agreement, document or instrument related thereto.

SECTION 2.2 Consideration and Payment for the Purchased Assets. The purchase
price for the sale of the Purchased Assets sold to COAR on the Closing Date
shall equal the estimated fair market value of the Purchased Assets on the
Closing Date. Such purchase price shall be paid (a) in cash to the Bank in an
amount agreed to between the Bank and COAR, (b) by delivery to or upon the order
of CONA, the 144A Notes and, (c) to the extent not paid in cash by COAR, shall
be paid by a capital contribution by the Bank of an undivided interest in such
Purchased Assets that increases its equity interest in COAR in an amount equal
to the excess of the estimated fair market value of the Purchased Assets over
the amount of cash paid by COAR to the Bank and the value of the 144A Notes.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of the Bank. The Bank makes the
following representations and warranties as of the Closing Date, on which COAR
will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to COAR pursuant to this Agreement, the conveyance of the Purchased
Assets by COAR to the Issuer pursuant to the Sale Agreement and the Grant
thereof by the Issuer to the Indenture Trustee for the benefit of the
Noteholders pursuant to the Indenture.

(a) Existence and Power. The Bank is a national banking association validly
subsisting under the laws of the United States of America and has, in all
material respects, all power and authority to carry on its business as it is now
conducted. The Bank has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Bank to perform its obligations under this Agreement or
affect the enforceability or collectability of the Receivables or any other part
of the Purchased Assets.

 

   -2-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(b) Authorization and No Contravention. The execution, delivery and performance
by the Bank of this Agreement (i) have been duly authorized by all necessary
action on the part of the Bank and (ii) do not contravene or constitute a
default under (A) any applicable order, law, rule or regulation, (B) its
organizational documents or (C) any material agreement, contract, order or other
instrument to which it is a party or its property is subject (other than
violations which do not affect the legality, validity or enforceability of such
agreements or which, individually or in the aggregate, would not materially and
adversely affect the transactions contemplated by, or the Bank’s ability to
perform its obligations under, this Agreement).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Bank of this Agreement other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectability of the Receivables or any other part of the
Purchased Assets or would not materially and adversely affect the ability of the
Bank to perform its obligations under this Agreement.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of the Bank enforceable against the Bank in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of banking corporations from time to time in
effect or by general principles of equity.

(e) No Proceedings. There are no Proceedings pending or, to the knowledge of the
Bank, threatened against the Bank before or by any Governmental Authority that
(i) assert the invalidity or unenforceability of this Agreement or (ii) seek any
determination or ruling that would materially and adversely affect the
performance by the Bank of its obligations under this Agreement.

(f) Lien Filings. The Bank is not aware of any material judgment, ERISA or tax
lien filings against the Bank.

SECTION 3.2 Representations and Warranties of the Bank Regarding the Purchased
Assets. On the date hereof, the Bank hereby makes the following representations
and warranties to COAR as to the Receivables sold, transferred, assigned,
contributed and otherwise conveyed to COAR under this Agreement on which such
representations and warranties COAR will be deemed to have relied in acquiring
the Receivables and which will survive the conveyance of the Purchased Assets to
COAR pursuant to this Agreement, the conveyance of the Purchased Assets by COAR
to the Issuer pursuant to the Sale Agreement and the Grant thereof by the Issuer
to the Indenture Trustee for the benefit of the Noteholders pursuant to the
Indenture:

(a) The Receivables were selected using selection procedures that were not known
or intended by the Bank to be adverse to the Issuer.

 

   -3-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(b) The Receivables and the other Purchased Assets have been validly assigned by
the Bank to COAR.

(c) The information with respect to the Receivables transferred on the Closing
Date as set forth in the Schedule of Receivables was true and correct in all
material respects as of the Cut-Off Date.

(d) No Receivables are pledged, assigned, sold, subject to a security interest
or otherwise conveyed by the Bank other than pursuant to the Transaction
Documents. The Bank has not authorized the filing of and is not aware of any
financing statements against the Bank that includes a description of collateral
covering any Receivable other than any financing statement relating to security
interests granted under the Transaction Documents or that have been or, prior to
the assignment of such Receivables hereunder, will be terminated, amended or
released. This Agreement creates a valid and continuing security interest in the
Receivables (other than the Related Security with respect thereto, to the extent
that an ownership interest therein cannot be perfected by the filing of a
financing statement) in favor of COAR which security interest is prior to all
other Liens created by the Bank (other than Permitted Liens) with respect to the
Receivables and is enforceable as such against all other creditors of and
purchasers and assignees from the Bank.

(e) The representations and warranties regarding creation, perfection and
priority of security interests in the Purchased Assets, which are attached to
this Agreement as Schedule I, are true and correct.

SECTION 3.3 Representations and Warranties of the Bank as to each Receivable.
The Bank hereby makes the representations and warranties set forth on Schedule
II as to the Receivables sold, transferred, assigned, set over and otherwise
conveyed to COAR under this Agreement on which such representations and
warranties COAR relies in acquiring the Receivables. Such representations and
warranties shall survive the sale of the Purchased Assets by COAR to the Issuer
under the Sale Agreement and the Grant of the Purchased Assets by the Issuer to
the Indenture Trustee for the benefit of the Noteholders pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, the Bank shall not be required to notify any
insurer with respect to any Insurance Policy obtained by an Obligor or to notify
any Dealer about any aspect of the transaction contemplated by this Agreement.
The Bank hereby agrees that the Issuer shall have the right to enforce any and
all rights under this Agreement assigned to the Issuer under the Sale Agreement,
including the right to cause the Bank to repurchase any Receivable with respect
to which it is in breach of any of its representations and warranties set forth
in Schedule II, directly against the Bank as though the Issuer were a party to
this Agreement, and the Issuer shall not be obligated to exercise any such
rights indirectly through COAR.

SECTION 3.4 Repurchase upon Breach. Upon discovery by or notice to a Responsible
Officer of COAR or the Bank of a breach of any of the representations and
warranties set forth in Section 3.3 with respect to any Receivable at the time
such representations and warranties were made which materially and adversely
affects the interests of the Issuer, the Noteholders or the Certificateholders,
the party discovering such breach or receiving such notice shall give prompt
written notice thereof to the other party; provided, that delivery of a
Servicer’s

 

   -4-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

Report which identifies that Receivables are being or have been repurchased
shall be deemed to constitute prompt notice of such breach; provided, further,
that the failure to give such notice shall not affect any obligation of the Bank
hereunder. If the breach materially and adversely affects the interests of the
Issuer, the Noteholders or the Certificateholders, then the Bank shall either
(a) correct or cure such breach or (b) repurchase such Receivable from COAR (or
its assignee), in either case on or before the Payment Date following the end of
the Collection Period which includes the sixtieth (60th) day (or, if the Bank
elects, an earlier date) after the date that the Bank became aware or was
notified of such breach. Any such breach or failure will be deemed not to have a
material and adverse effect if such breach or failure has not affected the
ability of COAR (or its assignee) to receive and retain timely payment in full
on such Receivable. Any such purchase by the Bank shall be at a price equal to
the related Repurchase Price. In consideration for such repurchase, the Bank
shall make (or shall cause to be made) a payment to COAR (or its assignee) equal
to the Repurchase Price by depositing such amount into the Collection Account
prior to noon, New York City time, on the date of such repurchase, if such
repurchase date is not a Payment Date or, if such repurchase date is a Payment
Date, then prior to the close of business on the Business Day prior to such
repurchase date. Upon payment of such Repurchase Price by the Bank, COAR (or its
assignee) shall release and shall execute and deliver such instruments of
release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by the Bank to evidence such
release, transfer or assignment or more effectively vest in the Bank or its
designee any Receivable and the related Purchased Assets repurchased pursuant
hereto. It is understood and agreed that the obligation of the Bank to purchase
any Receivable as described above shall constitute the sole remedy respecting
such breach available to COAR (or its assignee).

SECTION 3.5 Protection of Title.

(a) The Bank shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other financing statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of COAR under this Agreement in the Purchased
Assets (to the extent that the interest of COAR therein can be perfected by the
filing of a financing statement). The Bank shall deliver (or cause to be
delivered) to COAR file-stamped copies of, or filing receipts for, any document
filed as provided above, as soon as available following such filing.

(b) The Bank shall notify COAR in writing within ten (10) days following the
occurrence of (i) any change in the Bank’s organizational structure as a banking
corporation, (ii) any change in the Bank’s “location” (within the meaning of
Section 9-307 of the UCC) and (iii) any change in the Bank’s name, and shall
take all action prior to making such change (or shall have made arrangements to
take such action substantially simultaneously with such change, if it is not
practicable to take such action in advance) reasonably necessary or advisable in
the opinion of COAR to amend all previously filed financing statements or
continuation statements described in paragraph (a) above. The Bank will at all
times maintain its “location” within the United States.

 

   -5-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(c) The Bank shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of COAR
(or any subsequent assignee of COAR) in such Receivable and that such Receivable
is owned by such Person. Indication of such Person’s interest in a Receivable
shall not be deleted from or modified on such computer systems until, and only
until, the related Receivable shall have been paid in full or repurchased.

(d) If at any time the Bank shall propose to sell, grant a security interest in
or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Bank shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by COAR (or any subsequent assignee
of COAR).

SECTION 3.6 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Bank shall not sell, pledge, assign or transfer the Receivables
or other property transferred to COAR to any other Person, or grant, create,
incur, assume or suffer to exist any Lien (other than Permitted Liens) on any
interest therein, and the Bank shall defend the right, title and interest of
COAR in, to and under such Receivables or other property transferred to COAR
against all claims of third parties claiming through or under the Bank.

SECTION 3.7 Official Record. So long as the Notes and the Certificates remain
outstanding, this Agreement shall be treated as an official record of the Bank
within the meaning of Section 13(e) of the Federal Deposit Insurance Act (12
U.S.C. Section 1823(e)).

SECTION 3.8 Merger or Consolidation of, or Assumption of the Obligations of, the
Bank. Any Person (i) into which the Bank may be merged or converted or with
which it may be consolidated, to which it may sell or transfer its business and
assets as a whole or substantially as a whole, (ii) resulting from any merger,
sale, transfer, conversion, or consolidation to which the Bank shall be a party,
(iii) succeeding to the business of the Bank, or (iv) more than 50% of the
voting stock or voting power and 50% or more of the economic equity of which is
owned directly or indirectly by Capital One Financial Corporation, which Person
in any of the foregoing cases executes an agreement of assumption to perform
every obligation of the Bank under this Agreement, will be the successor to the
Bank under this Agreement without the execution or filing of any document or any
further act on the part of any of the parties to this Agreement anything herein
to the contrary notwithstanding. Notwithstanding the foregoing, if the Bank
enters into any of the foregoing transactions and is not the surviving entity,
the Bank will deliver to the Indenture Trustee and the Owner Trustee an Opinion
of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and, if the Notes are Outstanding, the Indenture Trustee for the
benefit of the Noteholders, respectively, in the Receivables, or (B) stating
that, in the opinion of such counsel, no such action is necessary to preserve
and protect such interest.

SECTION 3.9 Bank May Own Notes and Certificates. The Bank, and any Affiliate of
the Bank, may in its individual or any other capacity become the owner or
pledgee of Notes and Certificates with the same rights as it would have if it
were not the Bank or an Affiliate thereof, except as otherwise expressly
provided herein or in the other Transaction

 

   -6-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

Documents. Except as set forth herein or in the other Transaction Documents,
Notes and Certificates so owned by the Bank or any such Affiliate will have an
equal and proportionate benefit under the provisions of this Agreement and the
other Transaction Documents, without preference, priority, or distinction as
among all of the Notes and Certificates.

SECTION 3.10 Compliance with the FDIC Rule. The Bank (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Capital One Parties.

SECTION 3.11 Dispute Resolution.

(a) If any Receivable is subject to repurchase pursuant to Section 3.4 of this
Agreement, which repurchase is not resolved in accordance with the terms of this
Agreement within one hundred eighty (180) days after notice is delivered to the
Bank by a Requesting Investor, the Requesting Investor providing such notice
(the “Requesting Party”) will have the right to refer the matter, at its
discretion, to either third-party mediation (including nonbinding arbitration)
or binding arbitration pursuant to this Section 3.11 and the Bank is hereby
deemed to consent to the selected resolution method. At the end of the 180-day
period described above, the Bank may provide notice informing the Requesting
Party of the status of its request or, in the absence of any such notice, the
Requesting Party may presume that its request remains unresolved. The Requesting
Party must provide written notice of its intention to refer the matter to
mediation (including nonbinding arbitration) or arbitration to the Bank within
thirty (30) days following such 180th day. The Bank agrees to participate in the
resolution method selected by the Requesting Party.

(b) If the Requesting Party selects mediation (including nonbinding arbitration)
as the resolution method, the following provisions will apply:

(i) the mediation will be administered by the American Arbitration Association
(the “AAA”) pursuant to its Commercial Arbitration Rules and Mediation
Procedures in effect at the time the mediation is initiated (the “Rules”);
provided, that if any of the provisions in the Rules are inconsistent with the
procedures for the mediation or arbitration stated in this Agreement, the
procedures in this Agreement will control;

(ii) the mediator must be a Qualified Dispute Resolution Professional. Upon
being supplied a list, by the AAA, of at least ten (10) potential mediators that
are each Qualified Dispute Resolution Professionals, each of the Requesting
Party and the Bank will have the right to exercise two (2) peremptory challenges
within fourteen (14) days and to rank the remaining potential mediators in order
of preference. The AAA will select the mediator from the remaining potential
mediators on the list, respecting the preference choices of the parties to the
extent possible;

(iii) each of the Requesting Party and the Bank will use commercially reasonable
efforts to begin the mediation within ten (10) Business Days of the selection of
the mediator and to conclude the mediation within thirty (30) days of the start
of the mediation;

 

   -7-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(iv) the fees and expenses of the mediation will be allocated as mutually agreed
by the Requesting Party and the Bank as part of the mediation; and

(v) a failure by the Requesting Party and the Bank to resolve a disputed matter
through mediation shall not preclude either party from seeking a resolution of
such matter through the initiation of a judicial proceeding in a court of
competent jurisdiction, subject to Section 3.11(d) below.

(c) If the Requesting Party selects arbitration as the resolution method, the
following provisions will apply:

(i) the arbitration will be held in accordance with the United States
Arbitration Act, notwithstanding any choice of law provision in this Agreement,
and under the auspices of the AAA and in accordance with the Rules;

(ii) if the repurchase request specified in Section 3.11(a) involves the
repurchase of an aggregate amount of Receivables with an aggregate Outstanding
Principal Balance of less than five percent (5%) of the total Outstanding
Principal Balance of the Receivables as of the date of such repurchase request,
a single arbitrator will be used. That arbitrator must be a Qualified Dispute
Resolution Professional. Upon being supplied a list of at least ten
(10) potential arbitrators that are each Qualified Dispute Resolutions
Professionals by the AAA, each of the Requesting Party and the Bank will have
the right to exercise two (2) peremptory challenges within fourteen (14) days
and to rank the remaining potential arbitrators in order of preference. The AAA
will select the arbitrator from the remaining potential arbitrators on the list
respecting the preference choices of the parties to the extent possible;

(iii) if the repurchase request specified in Section 3.11(a) involves the
repurchase of an aggregate amount of Receivables with an aggregate Outstanding
Principal Balance equal to or in excess of five percent (5%) of the total
Outstanding Principal Balance of the Receivables as of the date of such
repurchase request, a three-arbitrator panel will be used. The arbitral panel
will consist of three Qualified Dispute Resolution Professionals, (A) one to be
appointed by the Requesting Party within five (5) Business Days of providing
notice to the Bank of its selection of arbitration, (B) one to be appointed by
the Bank within five (5) Business Days of the Requesting Party’s appointment of
an arbitrator, and (C) the third, who will preside over the arbitral panel, to
be chosen by the two party-appointed arbitrators within five (5) Business Days
of the Bank’s appointment. If any party fails to appoint an arbitrator or the
two party-appointed arbitrators fail to appoint the third within the relevant
time periods, then the appointments will be made by the AAA pursuant to the
Rules;

(iv) each arbitrator selected for any arbitration will abide by the Code of
Ethics for Arbitrators in Commercial Disputes in effect at the time the
arbitration is initiated. Prior to accepting an appointment, each arbitrator
must promptly disclose any circumstances likely to create a reasonable inference
of bias or conflict of interest or likely to preclude completion of the hearings
within the prescribed time schedule. Any arbitrator selected may be removed by
the AAA for cause consisting of actual bias, conflict of interest or other
serious potential for conflict;

 

   -8-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(v) the Requesting Party and the Bank each agree that it is their intention that
after consulting with the parties, the arbitrator or arbitral panel, as
applicable, will devise procedures and deadlines for the arbitration, to the
extent not already agreed to by the parties, with the goal of expediting the
proceeding and completing the arbitration within thirty (30) days after
appointment of the arbitrator or arbitral panel, as applicable. The arbitrator
or the arbitral panel, as applicable, will have the authority to schedule, hear,
and determine any and all motions, including dispositive and discovery motions,
in accordance with New York law then in effect (including prehearing and post
hearing motions), and will do so on the motion of any party to the arbitration.
Notwithstanding any other discovery that may be available under the Rules,
unless otherwise agreed by the parties, each party to the arbitration will be
limited to the following discovery in the arbitration:

(A) consistent with the expedited nature of arbitration, the Requesting Party
and the Bank will, upon the written request of the other party, promptly provide
the other with copies of documents relevant to the issues raised by any claim or
counterclaim on which the producing party may rely in support of or in
opposition to the claim or defense;

(B) at the request of a party, the arbitrator or arbitral panel, as applicable,
shall have the discretion to order examination by deposition of witnesses to the
extent the arbitrator or arbitral panel deems such additional discovery relevant
and appropriate. Depositions shall be limited to a maximum of three (3) per
party and shall be held within thirty (30) days of the making of a request.
Additional depositions may be scheduled only with the permission of the
arbitrator or arbitral panel, and for good cause shown. Each deposition shall be
limited to a maximum of three (3) hours’ duration. All objections are reserved
for the arbitration hearing except for objections based on privilege and
proprietary or confidential information;

(C) any dispute regarding discovery, or the relevance or scope thereof, shall be
determined by the arbitrator or arbitral panel, which determination shall be
conclusive; and

(D) all discovery shall be completed within sixty (60) days following the
appointment of the arbitrator or the arbitral panel, as applicable; provided,
that the arbitrator or the arbitral panel, as applicable, will have the ability
to grant the parties, or either of them, additional discovery to the extent that
the arbitrator or the arbitral panel, as applicable, determines good cause is
shown that such additional discovery is reasonable and necessary;

 

   -9-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(vi) the Requesting Party and the Bank each agree that it is their intention
that the arbitrator or the arbitral panel, as applicable, will resolve the
dispute in accordance with the terms of this Agreement, and may not modify or
change this Agreement in any way. The arbitrator or the arbitral panel, as
applicable, will not have the power to award punitive damages or consequential
damages in any arbitration conducted by it, and the Bank shall not be required
to pay more than the applicable Repurchase Price with respect to any Receivable
which the Bank is required to repurchase under the terms of this Agreement. The
Requesting Party and the Bank each agree that it is their intention that in its
final determination, the arbitrator or the arbitral panel, as applicable, will
determine and award the costs of the arbitration (including the fees of the
arbitrator or the arbitral panel, as applicable, cost of any record or
transcript of the arbitration, and administrative fees) and reasonable
attorneys’ fees to the parties as determined by the arbitrator or the arbitral
panel, as applicable, in its reasonable discretion. The determination of the
arbitrator or the arbitral panel, as applicable, must be consistent with the
provisions of this Agreement, and will be in writing and counterpart copies will
be promptly delivered to the parties. The determination of the arbitrator or the
arbitral panel, as applicable, may be reconsidered once by the arbitrator or the
arbitral panel, as applicable, upon the motion and at the expense of either
party. Following that single reconsideration, the determination of the
arbitrator or the arbitral panel, as applicable, will be final and
non-appealable and may be entered in and may be enforced in, any court of
competent jurisdiction;

(vii) by selecting binding arbitration, the Requesting Party is giving up the
right to sue in court, including the right to a trial by jury; and

(viii) no Person may bring a putative or certified class action to arbitration.

(d) The following provisions will apply to both mediations (including nonbinding
arbitrations) and arbitrations:

(i) any mediation or arbitration will be held in New York, New York;

(ii) notwithstanding this dispute resolution provision, the parties will have
the right to seek provisional or ancillary relief from a competent court of law,
including a temporary restraining order, preliminary injunction or attachment
order, provided such relief would otherwise be available by law; and

(iii) the details and/or existence of any unfulfilled repurchase request
specified in Section 3.11(a) above, any informal meetings, mediations or
arbitration proceedings, including all offers, promises, conduct and statements,
whether oral or written, made in the course of the parties’ attempt to
informally resolve an unfulfilled repurchase request, and any discovery taken in
connection with any arbitration, will be confidential, privileged and
inadmissible for any purpose, including impeachment, in any mediation,
arbitration or litigation, or other proceeding; provided, however, that any
discovery taken in any arbitration will be admissible in that particular
arbitration. Such information will be kept strictly confidential and will not be
disclosed or discussed with any third party (excluding a party’s attorneys,
experts, accountants and other agents and representatives, as reasonably
required in connection with the related resolution procedure), except as
otherwise required by law, regulatory requirement or court order. If

 

   -10-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

any party to a resolution procedure receives a subpoena or other request for
information from a third party (other than a governmental regulatory body) for
such confidential information, the recipient will promptly notify the other
party to the resolution procedure and will provide the other party with the
opportunity to object to the production of its confidential information.
Notwithstanding anything in this Section 3.11 to the contrary, any discovery
taken in connection with any arbitration pursuant to Section 3.11(c) above will
be admissible in such arbitration.

SECTION 3.12 Cooperation with Voting. Each of the Bank and COAR hereby
acknowledges and agrees that it shall cooperate with the Indenture Trustee to
facilitate any vote by the Instituting Noteholders pursuant to the terms of
Section 7.6 of the Indenture.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers and assignments rather than pledges or assignments of only a security
interest and shall be given effect as such for all purposes. It is further the
intention of the parties hereto that the Receivables and the related Purchased
Assets shall not be part of the Bank’s estate in the event of a bankruptcy or
insolvency of the Bank. The sales and transfers by the Bank of the Receivables
and the related Purchased Assets hereunder are and shall be without recourse to,
or representation or warranty (express or implied) by, the Bank, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Bank are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of the Bank, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:

(i) this Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) the conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Bank of, and the Bank hereby grants to COAR a security interest in all of
its right (including the power to convey title thereto), title and interest,
whether now owned or hereafter acquired, in and to the Receivables and other
Purchased Assets, to secure such indebtedness and the performance of the
obligations of the Bank hereunder;

(iii) the possession by COAR or its agent of the Receivable Files and any other
property that constitute instruments, money, negotiable documents or chattel
paper shall be deemed to be “possession by the secured party” or possession by
COAR or a Person designated by COAR for purposes of perfecting the security
interest pursuant to the New York UCC and the UCC of any other applicable
jurisdiction; and

 

   -11-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(iv) notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of COAR for the purpose of perfecting such security
interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by e-mail (if an applicable e-mail address is provided on Schedule I
to the Sale Agreement), and addressed in each case as specified on Schedule I to
the Sale Agreement, or at such other address as shall be designated by any of
the specified addressees in a written notice to the other parties hereto. Any
notice required or permitted to be mailed to a Noteholder or Certificateholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder or Certificateholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported tender of such communication by an officer
of the recipient entitled to receive such notices located at the address of such
recipient for notices hereunder; provided, however, that any notice to a
Noteholder or Certificateholder mailed within the time and manner prescribed in
this Agreement shall be conclusively presumed to have been duly given, whether
or not the Noteholder or Certificateholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original,
regardless of whether delivered in physical or electronic form, but all of such
counterparts shall together constitute but one and the same instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the Bank and COAR
without the consent of the Indenture Trustee, the Issuer, any Noteholder, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

 

   -12-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(i) the Bank or COAR delivers an Opinion of Counsel or an Officer’s Certificate
to the Indenture Trustee to the effect that such amendment will not materially
and adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Bank or COAR notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Bank and COAR
with the consent of the Holders of Notes evidencing not less than a majority of
the Outstanding Note Balance of the Controlling Class, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders. It will not be necessary for the consent of Noteholders
or Certificateholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders and Certificateholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders and
Certificateholders will be subject to such reasonable requirements as the
Indenture Trustee and Owner Trustee may prescribe, including the establishment
of record dates pursuant to the Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 4.6, the
Bank or COAR shall provide written notification of the substance of such
amendment to each Rating Agency; and promptly after the execution of any such
amendment, the Bank or COAR shall furnish a copy of such amendment to each
Rating Agency, the Issuer and the Indenture Trustee; provided, that no amendment
pursuant to this Section 4.6 shall be effective which materially and adversely
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate from COAR
or the Administrator that all conditions precedent to the execution and delivery
of such amendment have been satisfied. The Owner Trustee and the Indenture
Trustee may, but shall not be obligated to, enter into any such amendment which
materially and adversely affects the Owner Trustee’s or the Indenture Trustee’s,
as applicable, own rights, privileges, indemnities, duties or obligations under
this Agreement, the Transaction Documents or otherwise.

(e) Notwithstanding subsections (a) and (b) of this Section 4.6, this Agreement
may only be amended by the Bank and COAR if (i) the Majority Certificateholders
or, if 100% of the aggregate Percentage Interests is then beneficially owned by
the Bank and/or its Affiliates, such Person (or Persons), consent to such
amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Bank or COAR or an Opinion of Counsel delivered to the
Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Certificateholders. In determining whether 100% of the
aggregate Percentage Interests is then beneficially owned by the Bank and/or its
Affiliates for purposes of clause (i), any party shall be entitled to rely on an
Officer’s Certificate or similar certification of the Bank or any Affiliate
thereof to such effect.

 

   -13-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, for purposes of classifying
the Issuer as a grantor trust under the Code, no amendment shall be made to this
Agreement that would (i) result in a variation of the investment of the
beneficial owners of the Certificates for purposes of the United States Treasury
Regulation section 301.7701-4(c) without the consent of Noteholders evidencing
at least a majority of the Outstanding Note Balance of the Controlling Class and
the Majority Certificateholders or (ii) cause the Issuer (or any part thereof)
to be classified as other than a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code without the consent of all of the
Noteholders and all of the Certificateholders.

SECTION 4.7 Waivers. No failure or delay on the part of COAR the Servicer, the
Bank, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on COAR or the Bank
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, the Bank
expressly acknowledges and consents to the sale of the Purchased Assets and the
assignment of all rights and obligations of the Bank related thereto by COAR to
the Issuer pursuant to the Sale Agreement and the Grant of a security interest
in the Receivables and the other Purchased Assets by the Issuer to the Indenture
Trustee pursuant to the Indenture for the

 

   -14-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

benefit of the Noteholders. In addition, the Bank hereby acknowledges and agrees
that for so long as the Notes are outstanding, the Indenture Trustee will have,
pursuant to the Transaction Documents, the right to exercise all powers,
privileges and claims of COAR under this Agreement in the event that COAR shall
fail to exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(b) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

(c) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 4.2 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

   -15-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Not Applicable to the Bank in Other Capacities. Nothing in this
Agreement shall affect any obligation the Bank may have in any other capacity.

SECTION 4.16 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns, and each of the Issuer and the Indenture
Trustee shall be an express third-party beneficiary hereof and may enforce the
provisions hereof as if it were a party hereto. Except as otherwise provided in
this Section, no other Person will have any right hereunder.

[Remainder of Page Intentionally Left Blank]

 

   -16-   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

CAPITAL ONE, NATIONAL ASSOCIATION

By:  

 

Name: Franco Harris Title: Vice President, Treasury Capital Markets

 

   S-1   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

CAPITAL ONE AUTO RECEIVABLES, LLC

By:  

 

Name: Eric Bauder Title: Assistant Vice President

 

   S-2   

COPAR 2020-1 Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

[_________], 2020

For value received, in accordance with the Purchase Agreement, dated as of
February 19, 2020 (the “Agreement”), between Capital One, National Association,
a national banking association (the “Bank”), and Capital One Auto Receivables,
LLC, a Delaware limited liability company (“COAR”), on the terms and subject to
the conditions set forth in the Agreement, the Bank does hereby transfer,
assign, set over, sell and otherwise convey to COAR on the date hereof without
recourse (subject to the obligations in the Agreement), all of its right, title,
interest, claims and demands, whether now owned or hereafter acquired, in, to
and under the Receivables set forth on the Schedule of Receivables delivered by
the Bank to COAR on the date hereof, the Collections after the Cut-Off Date, the
Receivable Files and the Related Security relating thereto and all the proceeds
of the foregoing, which sale shall be effective as of such Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in an
assumption by COAR of any obligation of the Bank to the Obligors, the Dealers,
insurers or any other Person in connection with the Receivables, or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Agreement or, if not defined in the
Agreement, in Appendix A to the Sale Agreement, dated as of February 19, 2020,
between Capital One Prime Auto Receivables Trust 2020-1 and COAR.

[Remainder of page intentionally left blank]

 

Ex A-1



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first written above.

 

CAPITAL ONE, NATIONAL ASSOCIATION By:  

                 

Name: Title:

 

   Ex A-2   

Exhibit A to the Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Bank hereby represents, warrants, and covenants to COAR as
follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Purchased Assets in
favor of COAR which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Bank.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts”, “instruments”, “promissory
notes”, “payment intangibles” or “general intangibles”, within the meaning of
the applicable UCC.

3. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable, such Receivable is secured by a first priority
validly perfected and enforceable security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, or all
necessary actions with respect to such Receivable have been taken or will be
taken to perfect a first priority security interest in the related Financed
Vehicle in favor of the Originator (or its assignee), as secured party, subject,
as to enforcement, to applicable bankruptcy, insolvency, reorganization,
liquidation or other similar laws and equitable principles relating to or
affecting the enforcement of creditors’ rights generally.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and/or
conveyance of a Receivable by the Bank to COAR, the Bank owned and had good and
marketable title to such Receivable free and clear of any Lien created by the
Bank (other than any Liens in favor of COAR) and immediately after the sale,
transfer, assignment and conveyance of such Receivable to COAR, COAR will have
good and marketable title to such Receivable free and clear of any Lien.

5. The Bank has received all consents and approvals to the sale of the
Receivables hereunder to COAR required by the terms of the Receivables that
constitute instruments.

Perfection

6. The Bank has submitted or will have caused to be submitted, on the effective
date of this Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from the Bank to COAR and the
security interest in the Receivables granted to COAR hereunder; and the
Servicer, in its capacity as custodian, has in its possession the original
copies of such instruments or tangible chattel paper that constitute or evidence
the Receivables, and all financing statements referred to in this paragraph
contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser”.

 

I-1



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

(i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee, as pledgee of the Issuer; or

(ii) Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

(iii) The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee,
as pledgee of the Issuer.

Priority

8. The Bank has not authorized the filing of, and is not aware of any financing
statements against the Bank that include a description of collateral covering
the Receivables other than any financing statement (i) relating to the
conveyance of the Receivables by the Bank to COAR under the Purchase Agreement,
(ii) relating to the conveyance of the Receivables by COAR to the Issuer under
the Sale Agreement, (iii) relating to the security interest granted to the
Indenture Trustee under the Indenture or (iv) that has been terminated.

9. The Bank is not aware of any material judgment, ERISA or tax lien filings
against the Bank.

10. Neither the Bank nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

11. None of the instruments, electronic chattel paper or tangible chattel paper
that constitutes or evidences the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than COAR, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of this Agreement, the perfection
representations, warranties and covenants contained in this Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under Notes have been finally and fully paid and performed.

 

I-2



--------------------------------------------------------------------------------

No Waiver

13. The Bank shall provide the Rating Agencies with prompt written notice of any
material breach of the perfection representations, warranties and covenants
contained in this Schedule I, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.

 

I-3



--------------------------------------------------------------------------------

SCHEDULE II

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO THE RECEIVABLES

(a) Characteristics of Receivables. As of the Cut-Off Date (or such other date
as may be specifically set forth below), each Receivable:

(i) has been fully and properly executed or electronically authenticated by the
Obligor thereto;

(ii) has been originated by a Dealer to finance the retail sale by that Dealer
of the related Financed Vehicle and has been purchased by the Bank from that
Dealer;

(iii) as of the Closing Date, is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority security interest in the Financed Vehicle in favor of the Originator,
as secured party;

(iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

(v) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last scheduled payment may be different from the
level payment but in no event more than three times the level monthly payment;

(vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables;

(vii) was originated in the United States;

(viii) is secured by a new or used automobile, light duty truck, SUV or van;

(ix) has a Contract Rate of at least 1.0%;

(x) had an original term to maturity of not more than seventy-five (75) months
and each Receivable has a remaining term to maturity, as of the Cut-Off Date, of
not more than seventy-two (72) months and not less than four (4) months;

(xi) has an Outstanding Principal Balance of at least $1,000;

 

II-1



--------------------------------------------------------------------------------

(xii) has a final scheduled payment due on or before December 20, 2025;

(xiii) was not more than twenty-nine (29) days past due as of the Cut-Off Date;

(xiv) was not noted in the records of the Servicer as being the subject of any
verified bankruptcy or insolvency Proceeding;

(xv) is a Simple Interest Receivable; and

(xvi) provides that a prepayment by the related Obligor will fully pay the
Outstanding Principal Balance and accrued interest through the date of
prepayment based on the Receivable’s Contract Rate.

(b) Compliance with Law. The Receivable complied at the time it was originated
or made in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, except where the failure to
comply (i) was remediated or cured in all material respects prior to the Cut-Off
Date, or (ii) would not render such Receivable unenforceable or create liability
for COAR or the Issuer, as an assignee of such Receivable.

(c) Binding Obligation. The Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable by the holder thereof
in accordance with its terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally and (ii) as such Receivable may be modified by the
application after the Cut-Off Date of the Servicemembers Civil Relief Act, as
amended, to the extent applicable to the related Obligor.

(d) Receivable in Force. The Receivable has not been satisfied, subordinated or
rescinded nor do the records of the Servicer indicate that the related Financed
Vehicle has been released from the lien of such Receivable in whole or in part.

(e) No Default; No Waivers. Except for payment delinquencies continuing for a
period of not more than twenty-nine (29) days as of the Cut-Off Date or the
failure of the Obligor to maintain physical damage insurance covering the
related Financed Vehicle in accordance with the requirements of the Receivable,
the records of the Servicer did not disclose that any default, breach, violation
or event permitting acceleration under the terms of the Receivable existed as of
the Cut-Off Date.

(f) Insurance. The Receivable requires that the Obligor thereunder obtain
physical damage insurance covering the related Financed Vehicle.

(g) No Government Obligor. The Obligor on the Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

II-2



--------------------------------------------------------------------------------

(h) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, contribution,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.

(i) Good Title. As of the Closing Date and immediately prior to the sale and
transfer contemplated in the Purchase Agreement, the Bank had good and
marketable title to and was the sole owner of each Receivable free and clear of
all Liens created by the Bank (except any Lien which will be released prior to
assignment of such Receivable thereunder), and, immediately upon the sale and
transfer by the Bank to COAR, COAR will have good and marketable title to each
Receivable, free and clear of all Liens created by COAR (other than Permitted
Liens). Immediately upon the sale and transfer by COAR to the Issuer pursuant to
the Sale Agreement, the Issuer will have good and marketable title to each
Receivable, free and clear of all Liens created by the Issuer (other than
Permitted Liens).

(j) Characterization of Receivables. Each Receivable constitutes either
“tangible chattel paper,” “electronic chattel paper,” an “account,” an
“instrument,” or a “general intangible,” each as defined in the UCC.

(k) One Original. There is only one executed original, electronically
authenticated original or authoritative copy of the Contract (in each case
within the meaning of the UCC) related to each Receivable.

(l) No Defenses. The records of the Servicer do not reflect any material facts
which have not been remediated or cured which would constitute the basis for any
right of rescission, offset, claim, counterclaim or defense with respect to such
Receivable or the same being asserted or threatened with respect to such
Receivable.

 

II-3